Order sustaining certiorari order and annulling the determination of the board of standards and appeals in refusing to grant a variation of the Building Zone Resolution, granting such a variation and directing the issuance of the requisite permits, reversed on the law and the facts, with costs, certiorari proceeding dismissed and the determination of the board of standards and appeals reinstated and confirmed upon authority of Y. W. H. Assn. v. Bd. of Standards & Appeals (266 N. Y. 270) and Matter of Levy v. Bd. of Standards & Appeals (267 id. 347). Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.